Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 15, the closest found prior art does not teach separately or in combination the claimed subject matter of detecting the atomized fluid spray at a plurality of positions corresponding to positions of a surface of a sphere having a radius R and a center point C arranged at a center point ct of the tip of the fuel injector nozzle or at a center point cf of an orifice of the outlet wherein the atomized fluid is sprayed into the test chamber at a first pressure, adjusting the pressure of the fluid supplied to the fuel injector nozzle to a second pressure that is different from the first pressure and detecting the atomized fluid spray that is sprayed into the test chamber at the second pressure at a plurality of positions corresponding to positions on the surface of the sphere.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious.
With regard to claim 8, the closest found prior art does not teach separately or in combination the claimed subject matter of measuring the force of a plume of atomized fuel from a first outlet of the fuel injector nozzle at a plurality of first equidistant positions corresponding to the surface of the sphere at the radius R according to a first distribution map that corresponds to a portion of the surface of the sphere at the radius R; determining the sensed center of the plume; comparing the sensed center of the plume to an expected center of the plume; determining a difference between the sensed center of the plume and the expected center of the plume and, if a difference is determined between the sensed center of the plume and the expected center of the plume that is greater than a predetermined threshold value, adjusting the orientation of the first distribution map with respect to the fuel injector nozzle such that the difference between the sensed center of the plume and the expected center of the plume is less than the predetermined threshold.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        3/18/2022